

Exhibit 10.12
RSUs - Directors
McCORMICK & COMPANY, INCORPORATED
2013 OMNIBUS INCENTIVE PLAN
TERMS OF RESTRICTED STOCK UNITS AWARD
The following terms and conditions apply to restricted stock units granted under
the 2013 Omnibus Incentive Plan by McCORMICK & COMPANY, INCORPORATED, a Maryland
corporation, with its principal offices in Baltimore County, Maryland
(hereinafter called the "Company").
RECITALS
WHEREAS, the Board of Directors of the Company (the “Board”) believes that the
interests of the Company and its stockholders will be advanced by encouraging
its directors to become owners of common stock of the Company; and
WHEREAS, the Board approved and adopted the Company’s 2013 Omnibus Incentive
Plan (the “Plan”) on November 27, 2012, effective December 1, 2012, subject to
the approval of the Company’s stockholders on or before April 3, 2013; and
WHEREAS, the Company’s stockholders approved the Plan on April 3, 2013; and
WHEREAS, one of the purposes of the Plan is to provide an inducement to the
members of the Board (each a “Grantee”) to acquire shares of common stock of the
Company; and
WHEREAS, the Board has authorized and approved the grant of the Award (defined
below) pursuant to the Plan;
NOW THEREFORE, in consideration of the foregoing and of the covenants and
agreements below set forth, the terms of the Award consist of the following:
1.
Grant of Restricted Stock Units. Details of the Grantee’s award are described on
the screen captioned “Grants & Awards” in the Computershare website. On the
Grant Date referenced on the screen captioned “Grants & Awards,” the Company
granted to the Grantee restricted common stock units (hereinafter referred to as
“Restricted Stock Units”), which shall become vested in accordance with the
vesting schedule described in Section 3 hereof, for the number of shares of the
Company’s common stock identified as Shares Granted (the “Award”). Each
Restricted Common Stock Unit shall represent one hypothetical share of Common
Stock, without par value, of the Company, (hereinafter collectively referred to
as “Common Stock”). Each Restricted Common Stock Unit shall at all times be
equal in value to one share of Common Stock of the Company. The Company shall
credit each Restricted Stock Unit to a bookkeeping account that the Company
shall maintain for the Grantee until





--------------------------------------------------------------------------------



the Company issues Common Stock with respect to such Restricted Stock Unit in
accordance with Section 4 hereof or such Restricted Stock Unit is forfeited in
accordance with Section 3 hereof.
2.
Restrictions on Transfer of Restricted Stock Units. The Restricted Stock Units
granted herein and the rights and privileges conferred hereby shall not be
transferred, assigned, pledged, or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment, or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate, or
otherwise dispose of such Restricted Stock Units or of any right or privilege
conferred hereby or upon the levy, attachment, or similar process upon such
Restricted Stock Units or the rights and privileges conferred hereby, such
Restricted Stock Units and the rights and privileges conferred hereby shall
immediately become null and void.

3.
Vesting of Restricted Stock Units.

(a)
The Restricted Stock Units shall become vested and non-forfeitable at the close
of business on March 15 of the calendar year immediately following the calendar
year in which these Restricted Stock Units are granted (the "Vesting Date") if
the Grantee continues to serve as a member of the Board from the Date of Grant
until the Vesting Date. Except as provided in Section 3(b) hereof, if the
Grantee ceases to be a director of the Company prior to the Vesting Date, the
Restricted Stock Units shall be immediately forfeited.

(b)
Notwithstanding the provisions of Section 3(a) hereof, any outstanding
Restricted Stock Units shall immediately become vested and non-forfeitable in
the event of the Grantee’s death or total and permanent disability or in the
event of a Change in Control of the Company. If such Restricted Stock Units
become vested and non-forfeitable pursuant to this Section 3(b), the date of the
Grantee’s death or total and permanent disability or the date of the Change in
Control, whichever applies, shall be treated as the Vesting Date for purposes of
this Award.

(c)
For purposes of this Section 3, the Grantee shall be considered "totally and
permanently disabled” if (i) the Grantee is unable, as a result of demonstrable
illness (including mental illness), injury or disease, to engage in any
occupation or perform any work for remuneration or profit for which the Grantee
is reasonably qualified and (ii) the illness, injury or disease is expected to
be permanent.

4.
Issuance of Common Stock.

(a)
The Company shall issue to the Grantee (or, in the event of the Grantee’s death,
to the Grantee’s personal representative) shares of Common Stock corresponding
to the vested Restricted Stock Units as soon as practicable following the
Vesting Date and in no event later than the March 15th of the calendar year
following the Vesting Date. Shares of Common Stock, without par value, of the
Company shall be issued with respect to vested Restricted Common Stock Units.


2



--------------------------------------------------------------------------------



(b)
No shares of Common Stock shall be issued to the Grantee under this Award before
the Vesting Date.

(c)
The Company's obligations to the Grantee with respect to the Restricted Stock
Units shall be satisfied in full upon the issuance of shares of Common Stock
with respect to the Restricted Stock Units that vest in accordance with Section
3 hereof, net of any applicable withholding taxes, or upon the forfeiture of
such Restricted Stock Units in accordance with such Section.

5.
Dividend, Voting and Other Rights.

(a)
The Restricted Stock Units are not shares of Common Stock, and the Grantee shall
therefore have no voting, dividend, or other shareholder rights by reason of
receiving or being credited with Restricted Stock Units pursuant to this Award
unless and until shares of Common Stock are issued to the Grantee pursuant to
Section 4 hereof.

(b)
This Award represents only an unfunded and unsecured promise by the Company. The
Grantee’s rights under the terms of this Award shall be limited to those of an
unsecured general creditor of the Company.

6.
Adjustments. The shares of Common Stock issuable with respect to the Restricted
Stock Units are subject to adjustment as provided in Article V. G. of the Plan.

7.
Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws. Notwithstanding any other
provision of the terms of this Award, the Company shall not be obligated to
issue any shares of Common Stock pursuant to this Award if the issuance thereof
would result in a violation of any law.

8.
Section 409A of the Internal Revenue Code. It is intended that the Restricted
Stock Units and this Award shall qualify as a short-term deferral arrangement
described in Treas. Reg. 1.409A-1(b)(4) and any successor thereto, and that, as
a result, the Restricted Stock Units and this Award shall not be subject to the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). The terms of this Award and the Plan shall be administered in
a manner consistent with the foregoing intent, and any provision that would
cause such Restricted Stock Units or the terms of this Award to be subject to
Section 409A shall have no force or effect until the terms of this Award is
amended to avoid the application of Section 409A (which amendment may be
retroactive to the extent permitted by Section 409A and may be made by the
Company without the Grantee’s consent).

9.
Acceptance of Award. Grantee shall be deemed to have accepted this Award unless
the Grantee provides written notice to the Company, within thirty (30) business
days following the Grant Date, stating that the Grantee does not wish to accept
the Award. Notices should be directed to Investor Services at
investor_services@mccormick.com, or to McCormick & Company, Inc. Attn: Investor
Services, 18 Loveton Circle, Sparks, Maryland 21152.


3



--------------------------------------------------------------------------------



10.
No Right to Continue as a Director. The terms of this Award shall not confer
upon the Grantee any right to continue to serve as a director of the Company.

11.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to the
terms of this Award to the extent that the amendment is applicable hereto;
provided, however, that (except as provided by Section 8 hereof or as required
by law) no amendment shall adversely affect the rights of the Grantee under the
terms of this Award without the Grantee's consent.

12.
Severability. In the event that one or more of the provisions of this Award
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be severable from the other
provisions hereof, and the remaining provisions hereof shall continue in effect
and be fully enforceable.

13.
Relation to Plan. This Award is subject to the terms and conditions of the Plan.
In the event of any inconsistency between the provisions of this Award and the
Plan, the Plan shall govern. The Plan and this Award shall be administered by
the Compensation Committee of the Board in accordance with the provisions of
Article II of the Plan. Except as expressly provided in the terms of this Award,
capitalized terms used herein shall have the meanings ascribed to them in the
Plan or on the screen captioned “Grants & Awards.”

14.
Withholding. The Company shall have the right to deduct or withhold, or require
the Grantee to remit to the Company, an amount sufficient to satisfy taxes
imposed under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gain taxes,
transfer taxes, and social security contributions that are required by law to be
withheld with respect to the Plan, grant of restricted stock units, payment of
shares or cash under this Award, the sale of shares acquired hereunder, and/or
payment of dividends on shares acquired hereunder, as applicable.

A sufficient number of the Company shares resulting from payout of the Award at
vesting may be retained by the Company to satisfy the tax withholding obligation
unless the Grantee elects to satisfy all applicable tax withholding by check at
the time of the taxable event, as applicable.

4

